Citation Nr: 0534807	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-38 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a head 
concussion.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a back 
injury, with arthritis.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for ankle disability.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a right 
elbow injury.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a right 
shoulder injury.




REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 30, 1950, to 
November 13, 1953.  He had 1 year, 8 months, and 14 days of 
other service prior to August 30, 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge (VLJ) in 
March 2005.  


FINDINGS OF FACT

1.  Service connection was denied for a head concussion, back 
injury with arthritis, ankle disability, right elbow injury, 
and right shoulder injury in April 1997; he was notified of 
the decision, but he did not initiate a timely appeal.

2.  The evidence received since the April 1997 decision, when 
considered by itself, or in the context of the entire record, 
does not relate to a fact unestablished by the previously 
available record that is necessary to substantiate the claims 
for service connection.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for head concussion, back 
injury with arthritis, ankle disability, right elbow injury, 
or right shoulder injury has not been received.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally filed a claim for entitlement to 
service connection for a head concussion, back injury with 
arthritis, ankle disability, right elbow injury, and right 
shoulder injury in August 1996.  The claim was denied on the 
merits in April 1997.  

Notice of the denial and appellate rights were provided in 
April 1997.  The veteran submitted a notice of disagreement 
(NOD) more than one year after notice of the rating decision 
was received and was therefore not timely filed.  The RO, in 
July 1998, found that he had not initiated an appeal in a 
timely fashion.  He was told of his right to appeal the 
timeliness determination by the RO, but he did not.  
Consequently, the April 1997 decision is final.  See 
38 C.F.R. §§ 20.302, 20.1103 (1996).  As a result, service 
connection for a head concussion, back injury with arthritis, 
ankle disability, right elbow injury, and right shoulder 
injury may now be considered on the merits only if new and 
material evidence has been received since the time of the 
last prior adjudication by the Board.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2005), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 1997 decision 
consisted of a VA examination report dated in August 1972, 
private treatment reports from Appalachian Regional Hospital 
dated from January 1970 to August 1971, and VA outpatient 
treatment reports dated from August 1995 to July 1996.

The 1972 VA examination revealed no definite evidence of 
organic disease of the lumbar spine.  

Private treatment records from Appalachian Regional Hospital 
reflect that the veteran was seen for low back pain in 
January 1970, March 1970 and August 1971.  The veteran was 
also seen for left hip pain in August 1970.  X-rays of the 
lumbosacral spine revealed slight narrowing of the 
lumbosacral space which probably represented degenerative 
disk disease at that level.  

The VA outpatient treatment reports reflect that x-rays of 
the lumbar spine obtained in June 1996 showed mild L4-5 disk 
space narrowing with degenerative disk disease changes at L5-
S1.  X-rays of the right shoulder obtained in June 1996 
revealed mild bony degenerative change.  The examiner noted 
that the right shoulder appeared intact for the veteran's 
age.  The veteran reported back and joint pain and stiffness 
of the joints and some swelling due to arthritis in July 
1996.  

The veteran's original claim for service connection was 
denied by the RO in April 1997 because the veteran did not 
have any diagnosed disabilities which were related to his 
military service.  

The veteran submitted an application to reopen his claim for 
service connection in December 2002.  Evidence received since 
the April 1997 rating decision consists of service personnel 
records, VA outpatient treatment reports dated from February 
1998 to April 2000 and in August 2003, and the veteran's 
testimony from a Board hearing held in March 2005.  

The service personnel records are new in that they were not 
of record before.  However they are not material.  The 
service records consist of daily duty status (morning 
reports) for several dates in June 1953, July 1953 and August 
1953.  The morning reports indicate that the veteran was 
present but not for duty purposes.  Nothing pertinent to any 
of the claimed disabilities was reported.

The VA treatment records are new in that they were not of 
record before.  However, they are not material.  The records 
reflect that the veteran was seen for complaints of back pain 
in August 2003.  The veteran reported that his pain was 
related to "an old war injury."  The records do not reflect 
treatment for any of the veteran's other claimed 
disabilities; nor does any examiner relate any current back 
disability to the veteran's time in service.  The report of 
pain being related to an injury in service is not a new 
contention, but instead is redundant of previously made 
arguments.

The veteran's testimony is new in that he did not provide any 
testimony before.  However, it is not material.  The veteran 
testified that he was involved in a motor vehicle accident in 
service resulting in a head injury, back injury, bilateral 
ankle injuries and right elbow and shoulder injuries.  He 
testified that he had originally reported that the accident 
occurred in the summer of 1953 but that the accident actually 
occurred in December 1952.  The veteran submitted a list of 
servicemen who served with him.  The veteran did not testify 
as to any current diagnoses with regard to his claimed 
disabilities.  

The evidence received since April 1997 is such that is does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  The veteran's claim was denied in April 
1997 because the RO found that the veteran did not have any 
diagnosed disability traceable to military service.  Despite 
newly received evidence, no evidence has been received that 
attributes any current disability to military service.  In 
other words, the newly received evidence merely shows what 
was known or contended previously.  Consequently, none of the 
newly received evidence raises a reasonable possibility of 
substantiating the underlying claim.  In the absence of new 
and material evidence the veteran's claims for service 
connection are not reopened.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen 
previously denied claims of service connection for a head 
concussion, back injury with arthritis, ankle disability, 
right elbow injury, and right shoulder injury.

The veteran submitted his current claim in December 2002.  
The RO wrote to the veteran in July 2003 and notified him of 
the evidence/information needed to substantiate his claim and 
establish service connection.  He was told what VA would do 
in the development of his claim and what he should do to 
support his contentions.  He was informed that new and 
material evidence was required to reopen his claims for 
service connection.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that VA treatment 
records and service personnel records were obtained by the 
RO.  Given that new and material evidence has not been 
received, the Board finds that VA has complied with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2005).  This is especially so given 
that the Board does not have jurisdiction to act further with 
respect to the claim, at least not until new and material 
evidence is received.  Barnett, supra.  


ORDER

The application to reopen a claim of service connection for 
residuals of a head concussion, residuals of a back injury 
with arthritis, ankle disability, residuals of a right elbow 
injury, or residuals of a right shoulder injury is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


